Motion Granted and Order filed October 14, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00414-CV
                                 ___________
                        SHAWNA K. MILNE, Appellant
                                        V.
                        KOOROSH OLYAIE, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                     Trial Court Cause No. 541012101


                                    ORDER
      No reporter’s record has been filed in this case. On September 2, 2014, the
official court reporter for County Civil Court at Law No 1 informed this court that
appellant had not made arrangements for payment for the reporter’s record. On
September 9, 2014, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter=s record unless appellant,
within 15 days of notice, provided this court with proof of payment for the record.
See Tex. R. App. P. 37.3(c). Appellant has not provided this court with proof of
payment.
      On September 24, 2014, appellant filed a motion for extension of time to file
his brief. The motion asserts “Counsel for the Appellant has not received a copy of
the Court Reporter’s Record.” Appellant’s motion does not assert that payment
arrangements have been made for the reporter’s record.

      Accordingly, we order appellant to provide this court with proof of payment
for the reporter’s record within 15 days of the date of this order. See Tex. App.
P.37.3(c). If appellant fails to file proof of payment in accordance with this order,
appellant’s brief is due to be filed in this court on or before November 24, 2014, in
accordance with appellant’s motion for an extension of time to file her brief.



                                             PER CURIAM